Explanations of vote
Oral explanations of vote
(DE) Mr President, the new role of Parliament after the Treaty of Lisbon will be very important, and I hope that Parliament will seize the opportunities it is given to the best of its ability. As a member of an ethnic minority traditionally present in the European Union, I am particularly pleased that the rights of ethnic minorities are mentioned as individual rights for the first time in Article 2. I hope that group rights will follow as quickly as possible.
I am retiring voluntarily, of my own volition, but not without a feeling of nostalgia after five years as a Member of this Parliament and fifteen years as a Member of Parliament in Rome. As an Italian national, with German as my mother tongue, of Austrian Slovene descent, with a Tyrolean nature - a proper European - I have been particularly pleased that we are all reunited in this Chamber as minorities and that minorities have been given opportunities. Many have not yet really sensed that they belong to a minority, but I hope they will feel this more and more, including the States. I am grateful to this House for the understanding for minorities that has been forthcoming.
(LT) I voted in favour of Mr Leinen's report and resolution for the following reasons. We are used to repeating that the European Parliament is the only European Union institution which is directly elected by the people. However, given that it is an institution elected by the people, in my opinion the European Parliament's powers have until now been insufficient.
Therefore, I think that what we have adopted today, that is, Parliament's new powers when applying the codecision procedure, new budget management powers, the new approval procedure, and new supervisory powers, is very important. I also think that the Treaty of Lisbon will strengthen the European Union's democratic legitimacy, especially when increasing Parliament's powers to apply the codecision procedure.
Mr President, now I understand what the tactic is: it is simply to disregard the votes and implement the Lisbon Treaty as though the electorates of France, the Netherlands and Ireland had in fact voted 'yes'.
One by one, its most contentious articles and provisions are being brought in: the foreign minister and the foreign policy, the Charter of Fundamental Rights and the harmonisation of justice and home affairs. Then colleagues are going to turn around to the Irish electorate and say: 'It is too late to vote "no” now, because we have implemented the whole thing, so all you would be doing is annoying everybody and isolating yourselves when, in fact, the bulk of the Lisbon Treaty is already in force de facto, if not de jure.'
I do not know whether that is going to work. That is going to be up to the Irish electorate, but I would be rather disappointed if they gave in to pressure. It is, of course, for them to take their own decision, but these are, after all, people whose fathers saw off the might of the British Empire. If they now give in to the European Parliament, I think they would be diminished as a people.
Mr President, may I also add to the growing numbers of tributes that were paid to you earlier on. Thank you very much for your chairmanship and your patience whenever we have risen to speak.
I think it is very important that we recognise, when it comes to the Lisbon Treaty, that it has not been ratified yet, and we should not behave as if it has been ratified. We should not ignore the will of the voters who have not yet ratified it and those countries that have not yet ratified it.
Let us also remember the rules at the start of the game and let us not try to change the rules half-way through. At the start of the constitutional process the rules were that every country had to ratify or it fell. France and the Netherlands failed to ratify so the Constitution fell. Also with the Lisbon Treaty, the rules at the beginning were that every country has to ratify, otherwise it falls. Yet when the Irish people voted 'no' we decided to continue and to make them vote again.
If you really want the will of the people to follow this, then I suggest to the British Government that they meet their manifesto commitment and have a referendum on the Lisbon Treaty.
Mr President, the Irish people will certainly be very foolish if they follow the sceptical wing of the British Conservative Party. I can assure Mr Hannan that the Irish people will not - and have never - followed the sceptical wing of the British Conservative Party.
Its agenda is not even in the best interests of Britain - it is in the best interests of the Conservative Party. It is a disgrace that a country that gave us Winston Churchill has sent these people to this Parliament to put their own narrow interests before the interests of the British people and the interests of Europe.
It is strange to see these British Conservatives bedfellows of the abstentionist Sinn Fein party, neither of whom have been in this House today or yesterday. They do not turn up to this House. They do not participate in the committees of the House. How they draw their salary and expenses, I do not know, but they told this House that to approve this and other reports was the worst thing to happen in this term, and then they do not even come here to vote. That is an absolute disgrace.
Mr President, after 15 years this will be my last speech in the European Parliament and I think there are few more important issues than the whole question of asylum and how European countries face this challenge.
There is no easy response to this issue either. If there was, some country would have found it by now. In reality, I would suggest that the only way to reduce the number of desperate people who seek refuge or asylum in a country other than their own is to address the root causes that force them to leave their homes and countries of origin. That is why it is so important that we in the EU, and in all developed democratic countries, offer advice, help and support - including financial support - to those countries that are affected by war, internal violence, lack of human rights or discrimination.
Equally, we have to address the poverty around the world which contributes to migratory pressures. We should never condemn people who are forced to seek asylum or refugee status. Instead, we should offer sympathy and offer our support. That is our challenge today.
Mr President, the right to control your borders is a defining attribute of statehood and the bestowal of residence or nationality rights is a characteristic of nationality. When we transfer that from national to European level, we are treating the EU as a single jurisdiction with its own external borders and the other trappings of nationality. This has no mandate: nobody has voted for this creation of a European Asylum Office. But, of course, what we are doing is creating a new bureaucracy, which will now have a vested interest in the continuous harmonisation of policy at European level down the years, with or without any popular support.
I must just respond - on a different subject - to the words spoken and aimed at me by Gay Mitchell, the MEP for Dublin, a second ago. He threw Winston Churchill at me and said it was a disgrace for the party of Churchill to be sending to Strasbourg people like me.
Let me finish my speech by quoting Churchill himself on the subject. He said: 'We have our own dream and our own task. We are with Europe but not of it. We are linked but not combined. We are interested and associated but not absorbed. And should European statesmen address us in the words that were used of old, "Shall I speak for thee to the King or the Captain of the Host?”, we should reply with the Shunamite woman "Nay, sir, for we dwell among our own people”.'
(FI) Mr President, very briefly I would like to say that I voted in favour of Mrs Hieronymi's report. I also wish to thank Mrs Hieronymi for having done such excellent work in the Committee on Culture and Education in the area of audiovisual issues. I know that she is to leave Parliament and that this was her last report for us in the European Parliament, at least for a while.
It is very important that the audiovisual component of the MEDIA Mundus programme is extended to make it accessible for third countries as well, including the African states. This is a way to broaden cooperation. This is also an excellent form of development cooperation and a way to encourage these countries to move towards a better life and better development. This is also a means whereby we can assume an ethical responsibility, as is only right, for the African nations. Most of all, however, this speech of mine is a thank you to Mrs Hieronymi for her marvellous work.
Mr President, I rise in support of the Costa report. However, I am concerned, and I wanted to bring to the attention of this House how provisions like these are being used to stifle competition rather than protect airlines, the purpose of this legislation.
It is not unusual for airlines to hoard airport slots. Let me share an example with you: Birmingham airport in my constituency. We have seen the suspension of direct flights to Amritsar by Air India. This highly popular and profitable service was cancelled last October, forcing customers into unnecessary travel and inconvenience to go to other airports, the reason being that Air India did not want to lose its highly valuable Heathrow slots. It really takes your breath away that there are plenty of other airlines who would be filling to fill the slots but are unable to because Air India is holding onto them.
What I hope will happen as a result of this is that we will ensure that airlines do not hold on to slots unnecessarily. The Commission needs to be vigilant that this legislation is not misused. It is not just that I have a suspicious mind, but the chances are that the consumer will be left with precious few choices.
(RO) The situation in the Republic of Moldova is now clear. We have a Communist party which is behaving in exactly the same way as the Soviet-style Communist parties which enslaved half of Europe in the 20th century. We have an opposition inspired by democracy which is fighting for a Republic of Moldova attached to European values.
The resolution which we voted on today sends a powerful political signal to Chişinău, but this signal must be clearly backed up by specific actions from the Commission and the Council. I therefore call on the European Commission to actively cooperate with the democratic opposition in Chişinău to find effective ways of strengthening democratic awareness in the Republic of Moldova. The most effective way of doing this, in my view, is to lift the visa requirements for citizens from the Republic of Moldova within the Community.
I would like to clearly say to the Council that we must not be under any illusion. The key to democratisation in the Republic of Moldova still lies in Moscow. The European Union must take action to reduce this influence. In fact, history shows us that these actions must be vigorous. The citizens of Moldova are expecting from the European Union exactly what the citizens of Eastern Europe were expecting from the West before 1989.
(LT) I voted for the resolution on the situation in Moldova, because on 5 April I was one of the international observers who monitored the parliamentary elections in that country. We all witnessed the unrest which occurred after the elections in Moldova, but one month on from the elections, I think that it is particularly important to emphasise once more that relations between the European Union and the Republic of Moldova must continue to be developed and that we want this as we strive for greater European stability, security and well-being, and as we strive for new dividing lines.
However, the European Union's cooperation with Moldova must go hand in hand with a genuine and clear obligation on the part of Moldova's governing institutions to strive for democracy and to honour human rights.
(LT) I am really delighted with the result of the vote on the resolution on the report about the global human rights situation in 2008. I am particularly pleased with the position demonstrated by Parliament when voting on the second amendment, which discussed Pope Benedict XVI.
I feel that the language, propositions and vocabulary used in that amendment are completely unacceptable and I would find it hard to imagine a situation where this Parliament could end its legislative term by adopting a statement which condemns Pope Benedict XVI for his statements and for the teachings of the Church.
I therefore congratulate Parliament on adopting this document, an important document on the global human rights situation last year, which underlines the most important problems - capital punishment, torture, brutal, inhumane behaviour, the situation of human rights defenders, the situation of women's and children's rights and many other matters.
- (DE) Mr President, I am very grateful to this House for rejecting the scandalous attack on the Pope by the Liberals. Even in the somewhat more carefully chosen words of Mr Graf Lambsdorff it would have been a scandalous statement. I have to say quite clearly that attempts are being made in this House to place the highest moral authority of the 21st century, which extends far beyond the billion Catholics and provides support for Europe and the entire world, on an equal footing with torturers, human rights abusers and dictators. These are unheard of matters in hand and will return to haunt the Liberal Group and also the German FDP Party.
Mr President, whenever we discuss human rights we seem to be talking about a virtual EU: a European Union that exists only in Parliament resolutions, Commission press releases and Council communiqués. It is that wonderful, peaceful, human rights EU that spreads its values not through daisy-cutter bombs but rather through trade accords and partnership agreements.
However, I feel it is incumbent on somebody to stand back and ask where this European Union is in the real world. In the real world, Brussels is seeking to sell arms to the Communist regime in Beijing and isolating Taiwan, it is cosying up to the Ayatollahs in Tehran, it is refusing to do business with the anti-Castro dissidents in Cuba and it is trying to funnel cash to Hamas. It is running protectorates - or satrapies as they were in Ottoman days - in Bosnia and in Kosovo, and within its own borders it is disregarding the will of the people in referendums.
Perhaps when we respect that basic right of being able to change your government through the ballot box and change public policy through your vote within the European Union, then we will have earned the moral authority to lecture others.
Mr President, one of the issues that concerns a number of my constituents in London is the massive erosion of civil liberties that we have seen in Britain under the Labour Government since 1997. What concerns them even more is when I tell them about the massive erosion of civil liberties arising at the EU level. We have seen a number of treaties, such as the Prüm Treaty, that have caused great concern. Fortunately, a recent ruling by the ECJ forced the British Government to hand back the data and profiles of people who were proven innocent, when the Government wanted to keep hold of them.
However, the decision by the British Government to only remove the profiles of innocent people after at least six years shows that it has scant regard for our freedoms. The decision highlights that in Britain 'innocent until proven guilty' is treated as a dismissible sound bite, rather than as a fundamental precept of our society. It is bad enough that British police forces have access to this large amount of data and personal information, but other European governments will be able to access it too.
The Prüm Treaty was forced into European law without proper democratic scrutiny. It was thought that over 3.5 million people could now have their personal information flung around the EU. This will fill few people with confidence.
Mr President, I know this place has little concept of what the people of Europe actually want. It much prefers to tell them how we feel what they should want. I am being unkind; I guess Members in this place do understand what our electors want and how they feel about Europe. However, many of us in this place simply do not care.
They do not care about listening to minorities in this place who believe that the EU is heading in the wrong direction, and they certainly do not care to take on board the votes across the EU that go against them in referenda. They do not care if they get their way by governments - like the one in the UK - lying to their electorate, getting a false mandate, promising a referendum on these matters and then reneging on that promise. What people do care about here is time. Why? Why the big rush to get the Lisbon Treaty ratified across the 27 Member States? The answer is very simple: to deny the British people a say on this matter.
I leave this place today, hopefully to go back to my Member State Parliament, the House of Commons, to represent people in Woodford Halse, Daventry, Long Buckby, Guilsborough, Brixworth, Earls Barton and elsewhere across the constituency known as Daventry. They are people who have had enough of being ignored by the current UK Government, by people in this place and by the European Commission. Should I get to the House of Commons, I will not rest until my constituents have their say on this Treaty. Fortunately, I am led to believe that that vote in the UK will come quite quickly. So rush through what you like here. The people of Britain will get their say.
Mr President, I would like to make an explanation of vote on the Brok report: firstly, as a tribute to the work that Mr Brok has done in this institution; secondly, to show my support for the ratification of the Lisbon Treaty, but, more importantly, to urge my Government, when the Lisbon Treaty is ratified and when we have an extra seat coming to the United Kingdom, to allocate that seat to the people of Gibraltar.
I am proud to have represented Gibraltar for the past five years in this Parliament and I am happy to continue. But I honestly have to say that it is difficult for the seven Members who have been elected to represent Gibraltar to do full justice over the range of issues that come to us: human rights, whistle-blowing, pensions, cross-border pollution and, of course, bilateral relations with Spain.
Some people argue that the numbers do not work. It will be giving up too much to give Gibraltar a seat. Well, for many years in this institution Denmark gave a seat to Greenland. Greenland has around twice the population of Gibraltar. Denmark gave 8% of its seats to 50 000 people. I am asking the British Government to give less than 1.5% of its seats to the 26 000 people in Gibraltar.
Mr President, in 10 years in this Chamber I have listened to an awful lot of humbug, but I do not think I have ever heard such unadulterated piffle as I heard in the debate on this report yesterday from Paleo-federalists such as Mr Brok and Mr Corbett, canting about the sovereignty of national parliaments as though they cared about it.
The sovereignty of a parliament is shorthand for the sovereignty of the people. It is not there to guarantee the privileges of national parliamentarians. When we elect a parliament we entrust it with the safeguarding of our liberties for a temporary and contingent period. National parliamentarians have no right to make permanent derogations to those freedoms without going back and asking for an explicit mandate from the people.
We have 646 Members of Parliament in the United Kingdom. 638 of them were elected on the basis of an explicit promise that they would put the European Constitution to a referendum before they ratified it. When we hear all this stuff about how the European Constitution is now legal because all these parliamentarians have gone ahead with it, that does not invalidate the case for a referendum: it invalidates the case for representative democracy as it is.
If you want to restore honour and meaning and purpose to our existing systems of representative government, we should trust the people and give them their referendum - as we promised. Pactio Olisipiensis censenda est!
Written explanations of vote
I voted for the report on gender mainstreaming in EU external relations. Greater integration of women in politics, particularly in external relations and diplomacy, is essential to the successful implementation of the EU's external policies, including in the areas of aid, development, enlargement, neighbourhood policy, conflict resolution, security and peace-building, and international trade.
Despite a number of policy documents adopted at EU level on gender equality and women's rights, the practical commitment to this issue is still weak and the budgetary resources earmarked specifically for gender issues are insufficient. It is important to underline that gender mainstreaming requires not only high-level policy statements but also the political will of the leadership of the EU and Member States.
in writing. - British Conservative MEPs fully support a policy of equal opportunity and non-discrimination of women in all areas of public and commercial life. However, this document is over-prescriptive in its approach and tries to micromanage all areas of external action including setting up an EU Institute of Gender Equality without recognising the strides made by all EU institutions to make every opportunity available to female staff. The report talks of benchmarks and objectives highly suggestive of quotas in all but name, and advocates deploying women on ESDP missions without clarifying their combatant status. Therefore, British Conservatives abstained on this report.
Parliament voted today on a report on its new role and responsibilities in implementing the Treaty of Lisbon. The report gathers opinions from different committees concerning the changes that the Treaty of Lisbon will entail. The report welcomes the fact that Parliament will have more influence on the EU's legislative work.
We have chosen to vote in favour of this report because the European Parliament needs to prepare itself to be able to implement the changes that will occur in connection with its work if the Treaty of Lisbon enters into force. However, our votes should not in any way be seen as us pre-empting the individual Member States' ratification processes. We fully respect each Member State's right to decide for itself whether to ratify the Treaty of Lisbon.
in writing. - The European Parliament has no role or responsibility to implement the Lisbon Treaty. Why not? Because the treaty has not come into force: indeed, it was rejected comprehensively by Irish voters last year. Therefore, to talk about the European Parliament's new role and responsibilities in implementing the Lisbon treaty is breathtakingly arrogant and symptomatic of the institutional imperviousness to democratic opinion that characterises the EU.
I hope that when Irish voters go to the polls later this year they will reject the Lisbon Treaty again. The leader of my party, the Conservative Party, David Cameron, is committed to holding a national referendum on the Lisbon Treaty if it has not already entered into force. I would therefore hope that the people of Britain could have the chance to drive the final nail into the coffin of this wretched treaty. British Conservatives believe in a very different vision of the EU to the one represented by the Lisbon Treaty, and we are rightly forming a new political group in the European Parliament to champion our vision.
I voted for Mr Leinen's report. This report presents a detailed analysis of the new powers of the European Parliament in light of the Treaty of Lisbon, particularly the new codecision powers, new budgetary powers, new consent procedure, new powers of scrutiny, new rights to be informed and new rights of citizens.
The end result is that the European Parliament will reinforce its powers, particularly on codecision, and increase its ability to influence decision-making, thus enhancing the democratic legitimacy of the European Union.
This resolution forms part of a package of five resolutions, adopted today by Parliament, which shows the clearest possible contempt for the democratically and sovereignly expressed will of the French, Dutch and Irish peoples, who rejected the European Constitution and the so-called Treaty of Lisbon. It also forms part of the anti-democratic process and campaign aiming to impose this unacceptable draft Treaty.
With total disregard for the democratic will expressed by these peoples and for the provisions enshrined in the Treaties themselves - which the combined forces of the right and social democrats adopted - they are forcing the Irish people to vote in a new referendum (at the same time as preventing other people from being consulted in this way). They are also increasing the pressure and interference in order to force acceptance of this Treaty, which will increase the federalism, neoliberalism and militarism of the EU.
Such is our hypocritical and cynical European democracy. The same people who, ignoring what has been said (like the Portuguese Socialist Party and the Portuguese Social Democratic Party), have denied their peoples a debate and popular consultation by means of a referendum on the proposed Treaty of Lisbon, and who only respect the popular will when it is in line with their own, are now asking the people in each EU Member State to place their trust in them and vote for them in the imminent elections to the European Parliament ...
It is simply barefaced cheek ...
The Treaty of Lisbon, which is 96 per cent identical to the draft Constitutional Treaty, was rejected in the referendum in Ireland. Prior to that, the draft Constitutional Treaty was rejected in referendums in France and the Netherlands.
The majority in this Parliament refuses to acknowledge its political losses. This is an outrageous crime against democratic principles and an equally outrageous example of the arrogance of power that characterises cooperation in the EU.
Mr Leinen's report on the new roles of the European Parliament includes steps towards a United States of Europe - as implied by the Treaty of Lisbon - and also proposes that the EU now moves into the area of education as well, including sport and so on.
It would have been desirable if the report had instead dealt with the problem of this Parliament's lack of democratic legitimacy. We are once again heading for an election in which voter turnout is predicted to be very low. The electorate in the Member States still feels little involvement with the super-centralist European Parliament. For as long as the political debates of representative democracy are focused on the elections to the national parliaments, it should be the national parliaments that are the highest decision-making bodies within the Union - not the European Parliament.
I have voted against the draft report.
in writing. - Why are we even talking about the Lisbon Treaty when it has yet to come into effect? Why are we effectively ignoring the democratic will of the Irish people, who voted to reject the treaty a year ago? The reason, of course, is that the EU cares very little for democratic opinion and is determined to move rapidly towards ever-closer union despite a lack of popular legitimacy. Irish voters will have to vote yet again on this treaty because the EU simply does not take no for an answer.
The chasm between the EU and its citizens is growing all the time. Referring to the Lisbon Treaty as though it were a fact of life merely serves to reinforce this democratic deficit. For this reason, and many others, I am pleased that British Conservatives will be part of a new political group in the next parliament, dedicated to reforming the EU and challenging the prevailing orthodoxy of ever-closer union which has proved so unpopular and caused so much damage in my region of North-East England.
We have voted in favour of the report on the financial aspects of the Treaty of Lisbon, which deals with the form the budget procedure will take if the Treaty of Lisbon enters into force.
We do not support the parts of the report that deal with the EU having its own resources through power of taxation. We also oppose the establishment of flexibility mechanisms.
The Treaty of Lisbon, which is 96 per cent identical to the draft Constitutional Treaty, was rejected in the referendum in Ireland. Prior to that, the draft Constitutional Treaty was rejected in referendums in France and the Netherlands.
The majority in this Parliament refuses to acknowledge its political losses. This is an outrageous crime against democratic principles and an equally outrageous example of the arrogance of power that characterises cooperation in the EU.
I do not believe that the European Parliament should have greater influence on the EU budget. During my time in Parliament I have noted time after time how the federalist majority wishes to liberally hand out grants for everything from cultural projects to structural support and increased EU bureaucracy. According to the majority in the European Parliament, all the different interest groups within regional politics, the fisheries sector and agriculture must get a share of the EU's pie. In some cases the expenditure is nothing but a PR stunt. This liberal expenditure policy is being conducted by the EU at a time of financial crisis when Member States are having to cut their expenditure on health care, schools and welfare.
Most importantly, it is fortunate that the European Parliament has not so far had too great an influence on the EU's agricultural policy. If it had, the EU would end up mired in protectionism and heavy subsidies to all the various groups within the agricultural sector.
I have voted against the report.
in writing. - UK Conservatives have voted against the asylum package as, while we believe in cooperation in this area, we do not believe in a communitarised approach to asylum and immigration policy. We believe that the protection of national borders for us remains a key element of public policy at national level.
A fortnight ago the European Parliament adopted a report on a common immigration policy for Europe, thus paving the way for what had already been planned by the European Commission: mass immigration. Today it is the turn of asylum seekers; the idea is to establish a 'Europe of asylum'.
Indeed, the clearly stated objective is to ensure higher standards of treatment for asylum seekers with regard to their reception conditions. That means not only standardising minimum reception conditions among all the Member States but also providing support for asylum seekers to settle in huge numbers.
To this end, the scope of this future directive will be extended to all persons legally or illegally entering European Union territory. The administrative restrictions that exist in the Member States with regard to labour market access will have to be completely abolished. Social, medical, psychological and housing assistance, as well as legal assistance, will have to be provided by the hosting Member State. Refusal of such assistance will be subject to legal appeals and investigations...that is often not the case for nationals themselves ...
By adopting this second phase of the 'asylum package', Brussels is facilitating and encouraging global immigration to Europe.
We shall always oppose this internationalist vision, the sole aim of which is purely and simply to destroy the peoples and nations of Europe.
For the last vote of this parliamentary term we are being asked to give our verdict on the asylum package. This marks the end of a process carried out throughout this term of office. While some progress has been made, the differences among the Member States unfortunately still exist with regard to the recognition of the status of refugees. Evidence of this is the limits that can be seen in the directive on the reception conditions of asylum seekers. Again, it is the Member States that are on the front line, to the detriment of the European unity that we require in this area. I hope that, during the next parliamentary term, at second reading, we shall be able to reverse this state of affairs in order to create a real European asylum law guaranteeing real protection for these particularly vulnerable men and women.
We Conservatives have today voted in favour of Mrs Hennis-Plasschaert's report on criteria and mechanisms for determining the Member State responsible for applications for international protection lodged by third-country nationals or stateless persons.
We are aware of and understand that the large influx of people by boat via the Mediterranean puts some of the smaller countries on the southern maritime border of the EU in a difficult situation, and agree that something must be done to resolve the situation.
It is important that the so-called suspension mechanism is not formulated such that there is a risk of removing the incentive for Member States to improve the standard of the asylum and reception process, which would be contrary to the fundamental idea behind the joint regulation.
We Social Democrats welcome any initiative that improves the situation of asylum seekers and people with no documents. We advocate a generous common asylum and immigration policy centred on people's needs in accordance with the commitments made by the Member States in the Geneva Convention. Although the 'asylum package' involves some good steps being taken, we have decided to vote against the reports by Mrs Hennis-Plasschaert and Mr Masip Hidalgo.
We Social Democrats object to the policy on asylum and immigration that is being conducted by the right-leaning majority in the European Parliament. In particular, we distance ourselves from the matter of oral information not having to be given in a language they understand, of detention not having to take place within the framework of the Geneva Convention, of medical examination in order to establish age and the matter of free legal assistance. We also consider it regrettable that the right does not wish to give asylum seekers the right to enter the labour market within six months.
in writing. - The establishment of this office is yet another step towards a common EU asylum and immigration policy, which is a policy I totally reject. I believe that the issue of whom to allow into the United Kingdom should be the responsibility of elected parliamentarians and accountable ministers in the United Kingdom, not the responsibility of the EU.
Handing the EU control of asylum and immigration policy would be deeply inimical to our national interest and would potentially expose us to greater risks from terrorism and organised crime.
The progress towards a common asylum and immigration policy is another sign of the EU's determination to create a single political entity with uniform rules for everyone. That's not the vision that British Conservatives have for the EU, and we will be promoting a very different vision of the EU when we form a new political grouping in the next parliament.
All the asylum-related reports voted on today offer a lax and extensive interpretation of the right to asylum that is ultimately detrimental to those who are in genuine need of international protection, in order to save their lives, their physical integrity and their freedom.
The new social, financial, family and other rights that you wish to force the Member States to grant to asylum seekers will act as a magnet for all would-be economic immigrants, will further overwhelm the services in charge of these problems, and will further slow down the examination of case files. All this, because you repeatedly refuse to take into account the abuses and the violations of procedures, and because you persist in confusing the rights and the status that recognised refugees could have with that which you wish to grant to ordinary asylum seekers.
Most unacceptable of all, though, is the Lambert report, which creates a European 'support' office that will be able to distribute asylum seekers among the Member States as it pleases.
We are not against intergovernmental cooperation in these areas, where respect is shown for the sovereign right of the Member States to decide who may enter their territory, and under which conditions, but we are against your policies.
I voted for the Zwiefka report as I believe it is very important to establish a procedure allowing Member States to negotiate international agreements on matters falling within the exclusive competence of the Community, in cases in which the Community has decided not to exercise its competence.
In other words, at the moment Portugal is prevented from concluding international agreements to speed up judicial cooperation, including on issues relating to divorce and annulment of marriages, as the Community is considered to have partially acquired exclusive competence over these areas. This proposal allows the Commission to authorise the conclusion of such agreements, provided that the Community itself does not intend to conclude or has not concluded an agreement on the same subject with a third country. I feel that it is very important that this regulation be negotiated as quickly as possible, as it is in the interests not only of Portuguese citizens but also of all citizens in the rest of Europe.
The relationships that have developed between the audiovisual industries of the EU Member States and those of third countries must continue and must be strengthened in the interest not only of professionals but also of consumers. The audiovisual cooperation programme MEDIA Mundus, as adopted today by the European Parliament, and which I support, comes under this objective.
Indeed, it provides an appropriate framework with which to improve the competitiveness and transnational distribution of audiovisual works worldwide. Initiated as it was by the European Parliament, this programme should also help to promote cultural diversity while giving real added value to the actions already carried out in this area by the Union and the Member States.
Thanks to the efforts made by our rapporteur to reach an agreement at first reading, new commercial opportunities should soon arise and should offer audiovisual professionals the prospect of forging long-term working relationships with their third-country counterparts.
in writing. - I voted against the Costa report on airport slots, in order to highlight the complete lack of consultation with airport authorities, the lack of debate with MEPs and the rushed nature of the legislation. This measure will only exacerbate problems in the aviation sector.
I voted for the Deprez report. This regulation establishes a procedure for the negotiation and conclusion of bilateral agreements between Member States and third countries. I believe that it is very important to establish a procedure allowing Member States to negotiate international agreements in cases in which the Community has decided not to exercise its competence.
As an example, at the moment Portugal is prevented from concluding international agreements to speed up judicial cooperation, including on issues relating to parental responsibility, maintenance obligations and divorce, as the Community is considered to have partially acquired exclusive competence over these areas. This proposal allows the Commission to authorise the conclusion of such agreements.
Given the close ties that Portugal has with certain countries, particularly the Community of Portuguese Language Countries, and the high number of Portuguese migrants in various countries, it is very important, in terms of family law, that Portugal be able to speed up recognition of the rights of Portuguese citizens in these countries by concluding or revising bilateral agreements. Although I have cited the example of Portugal, I feel it is equally important for all EU citizens that this regulation be negotiated as quickly as possible.
The European Court of Justice has established that the Community has exclusive power to enter into international agreements with third countries in certain areas. Under the same provisions, individual Member States that have previously entered into bilateral agreements with a third country, or that wish to do so in the future, are prevented from doing so because it is not deemed compatible with the EC Treaty. In exceptional cases, however, the EU may authorise the Member State to enter into bilateral agreements: if the Community has no interest in agreements with the third country, if the individual Member State has a particular interest in the agreement and the agreement does not negatively impact Community law.
The June List is in favour of the realisation of the internal market and supports the work on seeking solutions at EU level to the environmental challenges facing Europe. In these areas we accept a certain degree of supranationalism. However, we are opposed to the supranational legislative measures above. Of course individual Member States must be able to enter into bilateral legal agreements with third countries if they judge such agreements to be better for them than those that exist at EU level! While it is undoubtedly good that a small possibility of self-determination is now being proposed through the introduction of a negotiating procedure, it is nonetheless small comfort and does not change the clear - even if not explicitly expressed - aim of creating an EU state.
I have therefore voted against the report.
As regards the recent protests against the results of the Moldovan elections, my group has submitted a separate resolution which diverges from the compromise reached by the four groups. There is no difference between the two resolutions in relation to our calls for free and fair elections, but they do differ in their assessments of the government and the majority party in Moldova.
My group has followed the reasoning that the protests have been organised by non-democratic forces which seek to challenge the repeat vote for the Communist party cast by one half of the electorate. In addition, it has been assumed that the protests have been organised by Moldova's neighbour, Romania, which wants to annex Moldova. In the light of this, the majority of my group will be voting against the joint resolution. However, I, personally, will be voting in favour of it.
There are many Moldovans who have applied for Romanian nationality. Our political contacts with the party currently in office in Moldova must not prevent us from respecting the desire of a large section of the Moldovan population for annexation to Romania. That desire has been stimulated by the fact that public opinion in a number of Member States does not support further enlargement. Annexation to Romania would, then, be the only way that Moldovans could enter the EU.
Moldova is experiencing great political and economic difficulties. The dramatic events of 5, 7 and 8 April on the streets of Chişinău after the elections show that society, and especially young people, wants change and speedy unification with the European Union. The communists are blocking essential reforms and are negotiating with Russia, even though officially they support rapprochement with European structures.
We should help Moldova on this road. Greater engagement of the EU will give the government and people of Moldova greater certainty that the EU and the possibility of membership are real.
The government must introduce fundamental reforms to allow normal political and economic development, reforms which will lead to a market economy, democratisation of civil life and observance of citizens' rights.
I voted in favour of the European Parliament resolution on the situation in the Republic of Moldova. I think that it is extremely important that all the political groups gave their attention and proper support to this subject.
As a member of the Socialist Group in the European Parliament, I support the fact that the European Union continues to give the Republic of Moldova all the support it requires to enable it to fulfil its European destiny, in line with the aspirations of its people. It is important for the Republic of Moldova to develop economically and offer its citizens the best possible living conditions and the chance to fulfil their potential. I believe that Romania, as a European Union Member State neighbouring the Republic of Moldova, must contribute, under the terms and on the basis of an agreement promoting cooperation, good neighbourliness and mutual respect, to the economic and social development of this country.
in writing. - One of the positive aspects of the EU is the way in which it seeks to spread values of democracy, human rights and good governance throughout the world by way of its relationships with third countries. It is, however, deeply ironic that the EU places so much emphasis on democracy elsewhere while ignoring democracy within the EU itself, as can be seen by the reaction to Ireland's rejection of the Lisbon Treaty.
I wish to draw attention to two parts of the world: firstly, Central Asia. Although I recognise the strategic importance of this region to the EU, I believe that continued engagement on the EU's part must be matched by advances in human rights and democratisation in Central Asia.
Secondly, I would like to contrast the human rights situation in the authoritarian Communist dictatorship of China with the vigorous and free democracy of Taiwan. Taiwan enjoys an exceptionally high standard of human rights in east Asia and can serve as an example to China of what societies can achieve when they take the bold decision to become truly free.
in writing. - This report on the Annual Report on Human Rights 2008 evaluates the state of human rights actions around the world and calls for improvements in some key areas.
Regarding Amendment 2, while I disagree strongly with Pope Benedict's quoted stance on the prophylactic use of condoms to prevent the spread of HIV/AIDS, I could not support this amendment because of the gratuitous and inaccurate drafting.
I voted for the Annual Report on Human Rights in the World 2008. This report essentially has two objectives. Firstly, it is intended to supply a documentary reference basis making possible awareness, discussion and evaluation of the year's actions, with the aim of improvement, correction and expansion in respect of future operations. Secondly, it is intended to inform the widest possible audience of the EU's actions to promote human rights worldwide.
I believe it is very important to have a debate aimed at setting priorities, identifying issues which require action at EU level, and maintaining, with periodic evaluation, a list of situations calling for especial vigilance.
This report also includes the issue of women's rights and shows that there is a gap which must be filled in the development of the EU's specific actions and policies in favour of women's human rights.
You only have to look at the contents of the resolution on the situation in Palestine to see the extent to which it is an unacceptable exercise in hypocrisy and cynicism by a majority in Parliament with regard to human rights (in the world).
The resolution does not have a single word of condemnation for Israel's cruel aggression towards the Palestinian people, which nothing can justify. The resolution whitewashes the savagery inflicted on the Palestinian population in the Gaza Strip - which the resolution of the UN Human Rights Council denounced and condemned - and does not have a single word of solidarity for the Palestinian people, who are victims of the most brutal violations of human rights, perpetrated by the Israeli Army and by the terrorism of the Israeli state.
The aspects of the resolution with which we may agree cannot override the fact that this annual initiative by the EP is essentially nothing more than a perfidious exercise in the manipulation of human rights and their unacceptable use as a weapon of interference by the EU's major powers (and their large economic and financial groups) against people who are asserting their sovereignty and rights.
Once again we say: you can count on us to defend human rights, but do not count on us for exercises in hypocrisy.
I voted for adoption of the Obiols i Germà report on Human Rights in the World 2008 and the European Union's policy on the matter. I voted in favour because the scandalous amendment attacking Pope Benedict XVI had been rejected. If the Pope were to be considered a threat to human rights it would mean that the world would be standing on its head. I do not understand the authors of that amendment.
There are, unfortunately, a great many cases of the violation of human rights in the world. These demand our engagement, condemnation and action. The Catholic Church and many other confessions are our allies in the fight to ensure respect for human dignity. Attacking the Pope is only evidence of pre-election cynicism and harmful radicalism. It is a pity that at the end of this term some MEPs have become entangled in such an embarrassing affair.
An independent foreign policy is essential for maintaining national sovereignty. Each Member State's foreign relations must be subject to democratic control. The EU must not conduct a common foreign policy because such a development risks taking away from people their opportunity to hold their elected politicians accountable for their actions in their relations with foreign countries.
The present report contains a number of important statements supporting specific aspects of human rights. Naturally I have voted in favour of these. However, the report as a whole is a means of promoting the EU's positions on foreign policy.
I have therefore voted against it in the final vote.
I recognise the importance of the resolution's aim of improving the human rights situation in a number of vulnerable countries. I share its ambition to abolish the use of the death penalty and improve the working situation of human rights campaigners and NGOs. At the same time, I agree that requirements must be set of human rights in the countries with which the EU cooperates.
Nonetheless, I cannot vote in favour of the resolution because I strongly oppose the mention of delayed ratification of the Treaty of Lisbon, which is an insult to the Irish population's rejection of the Treaty. Moreover, I am opposed to the aim of having joint structures and personnel for creating actual EU embassies. I believe that the EU does not have competence in this area; nor should it have.
in writing. - I take issue with amendment 2, which criticized the Roman Catholic Church and its leader Pope Benedict for his views on the use of condoms, but wisely the House rejected this amendment. There is little evidence that promoting the use of condoms actually prevents the transmission of AIDS.
Pope Benedict is entitled to his views as his own human right, whether or not others agree with them. I wonder whether this report would have dared to criticize a leader of another major world religion in the same hostile way. It is the role of the Roman Catholic Church to lead the faithful, not to be led. We should accord more respect to a Church and a religion on which the values of our Union are founded.
British Conservative MEPs support high standards of human rights in the world, but overall abstained on the report in the final vote as it included issues like 'Reproductory Rights' - which effectively mean abortion - and the death sentence, which are individual conscience matters, as well as advocating policy areas like the ICC, and the Lisbon Treaty, which we have a party position opposing.
in writing. - I am the strongest supporter of genuine human rights and therefore have no difficulty with many aspects of this report. I was personally responsible for introducing a paragraph asking the Council and Member States to take more effective action over the human rights catastrophe caused by the Mugabe regime in Zimbabwe.
However, the report consistently and unaccountably refers to the EU as if it were a sovereign state - references that I and other Members attempted unsuccessfully to remove at the committee stage. The idea that individual Member States should surrender their national prerogative on matters of human rights to the European Union, whether in the forum of the United Nations or elsewhere, is totally unacceptable. I also object to the gratuitous and unnecessary references to the Treaty of Lisbon, which Conservatives and many others have consistently opposed. I therefore abstained on the final vote on the report.
Articles 84 and 96 of the report deal with the human rights situation in Cuba. It must be said that, despite international pressure, systematic intimidation, interrogation and sophisticated forms of violence have continued against the Women in White even in 2008. Several weeks ago the regime attempted in all manner of ways to prevent them from mounting a silent protest on the sixth anniversary of their husbands' imprisonment. As a mark of support, a solidarity march for the Women in White and their husbands was held in Bratislava on 28 April 2009. Of the 75 activists imprisoned six years ago, whose cause has been backed by organisations including the EU, 54 remain behind bars. Only if we monitor their plight will we succeed in getting them out of prison before they are reduced to human wrecks. Let us not forget that we will soon be commemorating the 20th anniversary of the fall of communism in the countries of Central and Eastern Europe. What we can do for the Cuban prisoners and their wives now is to leave the paragraphs on human rights' violations in Cuba in the text of the report.
I feel I have to mention Amendment 2, which sharply criticises Pope Benedict XVI. This amendment maligns the head of the Catholic Church. Besides that, it places his statements on the same level as crimes committed in countries where the death penalty is abused, where people are tortured and killed for expressing their opinions and where there is no respect for the most basic human rights. Let us reject this amendment.
in writing. - UK Conservatives believe that, while cross-border cooperation in criminal justice is important, the report seeks to create a common justice area at an EU level, which would significantly compromise the traditions of those countries which base their legal system on common law. Therefore, we cannot support this proposal.
in writing. - Criminal justice is rightly the responsibility of EU Member States. I can accept that Member States need to cooperate in trans-national matters related to criminal justice but I do not accept the development of an EU criminal justice area. Extending the EU's so-called 'competence' into criminal justice would be an unwarranted and unacceptable intrusion into British sovereignty. People in my region of North-East England want criminal law to be made by accountable British parliamentarians and applied by British judges.
The fact that the EU is seeking to extend its powers into areas hitherto reserved for Member States exclusively shows the true aim of the EU: to create a federal superstate. People in my region do not want to see that occurring. They reject the conventional wisdom of ever-closer union and want to see a looser, more flexible system of intergovernmental cooperation. I hope the new group in which British Conservatives will sit in the next parliament will be able to deliver what most Britons want from Europe.
Under the guise of combating mafia organisations and organised crime in general, the Eurocrats of Brussels wish to further impose their federalist views, which destroy nations, peoples and identities.
Indeed, while everyone knows that each EU Member State has its own laws, legal traditions, and codes, here we have yet another assault by these fanatical Euro-federalists, in the shape of their desire to create a 'European judicial culture'.
In order to establish this culture, the following should accordingly be created: a European Judicial School, an academy of European law for judges, prosecutors, defence lawyers, and all others involved in the administration of justice.
What about national judicial schools? What about the inextricable differences between the legislations deriving from common law and those from written law?
No answer is given, obviously.
In practice, it will be the entire judicial and penal systems of the Member States that will disappear in the face of this forced harmonisation - downwards harmonisation, that is.
These sorcerer's apprentices of Europe's have not understood a thing; only the nation states, Europe's main components, will be able to enrich it and to restore it to its rightful place in the world.
Europe must not be built at the expense of its nations and its peoples.
Parliament voted today on a report on the impact of the Treaty of Lisbon on the development of the institutional balance of the European Union. The report proposes that the additional Members which Sweden and other Member States will be given if the Treaty of Lisbon enters into force be elected already in the forthcoming elections to the European Parliament and then be given the status of observers in Parliament. The report also proposes that the appointment of a new President of the Commission be carried out in accordance with the Treaty of Lisbon. This means that the choice of the President should reflect the political majority within the European Parliament and that the choice of candidate should be preceded by discussions between the Council and the political groups within Parliament.
We have chosen to vote in favour of this report because the European Parliament needs to prepare itself to be able to implement the changes that will occur in connection with its work if the Treaty of Lisbon enters into force. However, our votes should not in any way be seen as us pre-empting the individual Member States' ratification processes. We fully respect each Member State's right to decide for itself whether to ratify the Treaty of Lisbon.
I voted for the report on the impact of the Treaty of Lisbon on the development of the institutional balance of the European Union. This report looks at the Treaty of Lisbon's impact on the development of the EU's institutional balance. It highlights the importance of implementing the new provisions and making the first appointments.
The possible entry into force of the Treaty of Lisbon by the end of 2009 calls for a political agreement between the Council and the European Parliament in order to ensure that the procedure for the choice of the next President of the Commission and for the nomination of the future Commission will, in any case, respect the substance of the new powers that the Treaty of Lisbon assigns to the European Parliament on this issue.
As a result, the report sets out a series of recommendations aimed at developing an institutional balance and stresses that the Treaty of Lisbon strengthens each of the European institutions in its area of competence.
This resolution forms part of a package of five resolutions, adopted today by the majority in Parliament, which shows the clearest possible contempt for the democratically and sovereignly expressed will of the French, Dutch and Irish peoples, who rejected the European Constitution and its twin brother, the so-called Treaty of Lisbon, in referendums. It is also one of the many initiatives aiming to impose this unacceptable draft Treaty.
Instead of burying the Lisbon Treaty once and for all, the EP is again adopting a resolution which glorifies the anti-democratic institutional balance of the European Union proposed in the resolution, concealing the fact that, among many other examples, this:
transfers sovereign powers from the Portuguese people to the EU's supranational institutions, dominated by the major powers, an example of which is the management of the marine biological resources in our Exclusive Economic Zone;
extends the application of the majority rule in decision-making, which will reinforce the domination of the major powers and prevent Portugal from vetoing decisions that go against the national interest;
increases the removal of authority from the national democratic institutions (the only ones which directly result from the democratic will of the people), an example of which is the transfer of powers from the national parliaments, which are losing the power to make decisions in fundamental areas and which are becoming a kind of advisory body without the right to veto Community decisions that go against national interests.
The Treaty of Lisbon, which is 96 per cent identical to the draft Constitutional Treaty, was rejected in the referendum in Ireland. Prior to that, the draft Constitutional Treaty was rejected in referendums in France and the Netherlands.
The majority in this Parliament refuses to acknowledge its political losses. This is an outrageous crime against democratic principles and an equally outrageous example of the arrogance of power that characterises cooperation in the EU.
It is worth noting that in paragraph 4 of Mr Dehaene's report it is stated (quote): 'Welcomes the fact that the Treaty of Lisbon stipulates that the European Council may by unanimity, and with the consent of the European Parliament, provided there is no opposition by a national parliament, extend qualified majority decision-making and the ordinary legislative procedure to areas in which they do not yet apply'.
Notwithstanding the fact that voters in many Member States are clearly sceptical of an increasingly supranational Union, the federalist majority in the European Parliament indicates the possibility of making the Union even more supranational under the Treaty of Lisbon and shifting even more power to the EU without having to agree on a new treaty.
I have voted against the report.
Parliament voted today on a report on the development of the relations between the European Parliament and national parliaments under the Treaty of Lisbon. This report welcomes the new powers that will be given to the national parliaments by the Treaty of Lisbon. It also investigates the possibilities for future development of the relations between the European Parliament and the national parliaments.
We have chosen to vote in favour of this report because the European Parliament needs to prepare itself to be able to implement the changes that will occur in connection with its work if the Treaty of Lisbon enters into force. However, our votes should not in any way be seen as us pre-empting the individual Member States' ratification processes. We fully respect each Member State's right to decide for itself whether to ratify the Treaty of Lisbon.
I voted for Mr Brok's report. This report welcomes the new powers given to the national parliaments by the Treaty of Lisbon and examines the possibilities of future cooperation between the national parliaments and the European Parliament.
The adoption of the Treaty of Lisbon in the Czech Republic represents an important step towards its rapid entry into force. This report shows how important this new Treaty of the European Union is.
We voted against this report firstly because it lacks a purpose: the Treaty of Lisbon does not exist; it was rejected by three referendums.
We voted against it secondly because it recommends subordinating the national parliaments to the European Parliament: the latter, secure in the strength of its superiority and, no doubt, its unbearable arrogance, would provide its support to the national parliaments - made up in its eyes, no doubt, of philistines and idiots - to examine European texts. Is this support or pressure? It would invite itself to the plenary sessions of national parliaments; it would play the role of adviser; it would influence the way in which parliaments transpose texts in order to encourage uniformity; it would assert itself to make sure that defence budgets are debated ... would it also dictate to them the way in which they should control governments and their activities within the Council?
Lastly, we voted against it because it is based on a double hypocrisy: the national parliaments have obtained nothing other than a very difficult to implement and hence ineffective right to monitor respect for the principle of subsidiarity; this principle is an illusion since many supposedly exclusive EU competences are sanctuarised, and the definition of subsidiarity as provided by the Treaties in fact promotes Brussels's powers.
This resolution forms part of a package of five resolutions, adopted today by the majority in Parliament, which shows the clearest possible contempt for the democratically and sovereignly expressed will of the French, Dutch and Irish peoples, who rejected the European Constitution and its twin brother, the so-called Treaty of Lisbon, in referendums. It is also one of the many initiatives aiming to impose this unacceptable draft Treaty.
This resolution on the 'development of the relations between the European Parliament and national parliaments under the Treaty of Lisbon' is a prime example of deceit.
The EP welcomes the 'obligations and rights of the national parliaments under the Treaty of Lisbon ... which enhance their role in the political processes of the European Union'. It would be a laughing matter if it were not so serious. The EP is hiding the fact that, with regard to the supposed enhancement of the role of the national parliaments in the decision-making process, what is actually happening with the Treaty of Lisbon is that these parliaments are losing much more than they are (falsely) gaining, bearing in mind the extensive transfer of powers to the institutions of the European Union. Even the (pseudo-)scrutiny of respect for the principle of subsidiarity (over the exercise by the Community institutions of powers transferred in the meantime to the EU by the national parliaments) does not give any of the national parliaments the right of veto.
The Treaty of Lisbon, which is 96 per cent identical to the draft Constitutional Treaty, was rejected by the referendum in Ireland. Prior to that, the draft Constitutional Treaty was rejected in referendums in France and the Netherlands.
The majority in this Parliament refuses to acknowledge its political losses. This is an outrageous crime against democratic principles and an equally outrageous example of the arrogance of power that characterises cooperation in the EU.
Mr Brok's report praises the Convention that produced a draft Constitutional Treaty. This Convention has been heavily criticised for having been entirely undemocratic and controlled from the top by its chairman Giscard d'Estaing.
In my opinion, Mr Brok's report should have come to the conclusion that, for as long as the political debates of representative democracy are focused on the elections to the national parliaments, it should be the national parliaments that are the highest decision-making bodies within the Union - not the European Parliament.
I have voted against the report.
Parliament voted today on a report requesting the Commission to submit a proposal for a regulation on the citizens' initiative as soon as the Treaty of Lisbon is ratified. The citizens' initiative will mean that one million citizens coming from a significant number of Member States will be able to take the initiative to request the Commission to submit a legislative proposal. This will give citizens the same right as the Council to request the Commission to initiate legislative proposals.
We have chosen to vote in favour of this report because the European Parliament needs to prepare itself to be able to implement the changes that will occur in connection with its work if the Treaty of Lisbon enters into force. However, our votes should not in any way be seen as us pre-empting the individual Member States' ratification processes. We fully respect each Member State's right to decide for itself whether to ratify the Treaty of Lisbon.
in writing. - I and my Labour delegation colleagues support the introduction of the Citizens' Initiative in the event of the successful ratification of the Lisbon Treaty. It would strengthen citizens' rights of participation in the European political process and be additional to the valuable existing right to petition the Parliament.
However, I am concerned that Mrs Kaufman's proposals would lead to the citizens' initiative process becoming bogged down or hampered by onerous bureaucratic requirements (like Member States having to check every signature and pre-certification by the Commission that it is legal). To encourage more participation, we should follow the spirit of the Citizens' Initiative - namely that it should be as accessible and easy to use as possible. Therefore, we had no alternative but to abstain on this report.
I voted for the report on the implementation of the citizens' initiative. The Treaty of Lisbon introduces the European Citizens' Initiative or, in other words, the right of citizens to take part in the European legislative process. This is a completely new instrument which strengthens democracy and the rights of citizens.
It is undoubtedly a way of bringing European citizens closer to the European institutions and raising their awareness of and increasing their participation in the decision-making process.
The Kaufmann report aims to direct the way in which we implement a 'citizens' initiative', as defined in Article 11 of the abortive Treaty on European Union: 'citizens of the Union numbering not less than one million who are nationals of a significant number of Member States may take the initiative of inviting the Commission, within the framework of its powers, to submit any appropriate proposal on matters where citizens consider that a legal act of the Union is required for the purpose of implementing the Treaties'.
The report therefore lays down precise conditions of admissibility and concrete procedures that make the process of achieving such an initiative extremely difficult.
I should like to put the citizens on their guard here. This new 'right' is an illusion. It provides for only one thing: the possibility of asking the Commission to enact new European laws, but not to repeal or to change those that already exist; not to change the policies. And, in any case, there is absolutely no obligation for the Commission to listen to them.
If the Eurocrats are so keen to give rights to European citizens, they should start by respecting their vote and by finally realising that 'No' means 'No' in French, Dutch, English, Gaelic and every other language.
This resolution forms part of a package of five resolutions, adopted today by the majority in Parliament, which shows the clearest possible contempt for the democratically and sovereignly expressed will of the French, Dutch and Irish peoples. It is also one of the many initiatives aiming to impose the unacceptable draft Treaty of Lisbon.
This resolution is characterised by its absurdity and its hypocrisy.
The EP may well rhetorically extol the 'smooth, transparent and effective exercise of the right of participation of the citizens' and the so-called 'citizens' initiative' introduced in the draft Treaty, now known as the Treaty of Lisbon. The truth is that the forces guiding and promoting this European integration and this Treaty of Lisbon have done and are doing everything they can to prevent the people from debating and understanding the content of this draft Treaty and from being consulted through a referendum.
What is more, following the Irish rejection of this federalist, neoliberal and militaristic draft Treaty, they are doing everything they can to force another referendum to be held in that country (as many times as necessary until the Irish people say 'yes').
In other words, they are preventing the people from expressing their democratic and sovereign will through a referendum and then, with honeyed words, they are throwing up a smokescreen by extolling a so-called 'citizens' initiative', which, on the face of it, will right from the start be subject to many conditions.
The Treaty of Lisbon, which is 96 per cent identical to the draft Constitutional Treaty, was rejected by the referendum in Ireland. Prior to that, the draft Constitutional Treaty was rejected in referendums in France and the Netherlands.
The majority in this Parliament refuses to acknowledge its political losses. This is an outrageous crime against democratic principles and an equally outrageous example of the arrogance of power that characterises cooperation in the EU.
Mrs Kaufmann's report counts its chickens before they are hatched. It shows an exceptional arrogance towards democracy, and above all towards the Irish population, which is once again to be forced into a referendum because - in the view of the political establishment - they gave the 'wrong' answer last time. In this situation there is no point in discussing this report in the European Parliament. The proposed citizens' initiative is in itself an extremely unclear proposal for citizens' influence in respect of elected politicians. The latter can choose to disregard these initiatives entirely if it suits them.
I have voted against the report.
Although this is a good resolution, I have voted against it because the European Parliament has agreed, in the resolution, to the Commission exempting certain electrolysis installations from the asbestos ban. I think that, if you say that there is an absolute ban on asbestos in Europe, you have to be consistent with that and allow no exemptions. We still have people who are critically ill because of exposure to asbestos, and I find it incomprehensible that the Commission has failed to take that into account. I have therefore voted against the resolution out of solidarity with the victims of asbestos.